Mr. Justice Teller
delivered the opinion of the court.
The defendant in error sued out a writ of mandamus to compel the plaintiffs in error to deliver to him water for irrigation, alleging that he was the owner of land under *166the ditch system of the defendant, which had been theretofore irrigated from said system; that the defendant district had water available for the irrigation of his land; that he had made tender of the usual charge therefor, and that water had been refused him.
The defendants answered setting up several matters in defense which need not now be considered. The trial court granted the writ.
It is now conceded by both parties that the district furnished water to the defendant in error according to the mandate of the writ and that he paid for the same. It appears, therefore, that the questions involved in this case are no longer of any importance, and any judgment that might be rendered upon the writ of error would be of no practical value. This court is not, therefore, called upon to pass upon the errors assigned. Floyd v. Cochran, 24 Colo. 489, 52 Pac. 676.
The writ of error is dismissed at the cost of plaintiffs in error.
Mr. Justice Denison and Mr. Justice Whitford concur.